DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed December 24th, 2021 has been entered. Claims 1-7 and 9-14 are pending. Claims 1 and 10-12 have been amended and claim 8 has been canceled by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lell, US.20170213676 in view of Vezza et al, US 20170211180 [Vezza].
Regarding claim 1, Lell discloses (figs. 1-2) an interrupter switch (1) for interrupting high currents at high voltages, the interrupter switch (1) comprising:
a casing (3) which surrounds a contact unit (5) comprising a first connection contact (11) and a second connection contact (13) and a separation region (27),

where the separation region (27) is formed such that, when separated, the current path between the first connection contact (11) and the second connection contact (13) is interrupted,
where the separation region (27) is arranged inside a reaction chamber (interior region of casing, 3); and 
a coating (layer, 7) present in the reaction chamber (interior region of casing, 3), where the reaction chamber is filled with an extinguishing agent which is a liquid medium [para.0078].
Lell fails to explicitly disclose a reactive material present in the reaction chamber, wherein the reactive material is configured to, under influence of the electric arc, attenuate or extinguish the electric arc; and wherein the coating is substantially free of carbon-containing materials.
Vezza discloses (fig.1) comprising a vessel (105) having a surface (103) of silane-based material (equivalent to a reactive material, interior of the vessel (105)), where the reactive material (silane-based material) configured to, under influence of an electric arc, attenuate or extinguish the electric arc; and where the coating (101) is substantially free of carbon-containing materials [para.0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc chamber of Lell with the teaching of the interior surface of the vessel of Vezza, thereby providing a chamber manufactured with material that possess the capable of attenuating electric arcs.
Regarding claim 2, Lell and Vezza further disclose where the reactive material (silane-based material) is farther configured to under the influence of the electric arc; react to absorb energy from the electric arc.

Regarding claim 4, Lell and Vezza further disclose where the reactive material (silane-based material) is further configured to, under the influence of the electric c arc, be vaporized [para.0019].
Regarding claim 5, Lell and Vezza further disclose where the reactive material (silane-based material) is further configured to, under the influence of the electric arc, be decomposed into reaction products configured to enter an exothermic reaction [para.0019].
Regarding claim 6, Lell and Vezza further disclose where the reactive material comprises a ceramic material [para.0016].
Regarding claim 9, Lell further discloses where the contact unit (5) comprises a sabot (25) or is connected to the sabot (25), the sabot (25) configured to move from a starting position into an end position by exposure to pressure, where, in the end position of the sabot (25), the separation region (27) is separated and an insulation spacing between the first connection contact (11) and the second connection contact (13) is achieved.
Regarding claim 10, Lell further discloses where the contact unit (5) comprises a surface directed towards the separation region (27) which acts as the sabot (25), such that surface is moved from the starting position into the end position by exposure to pressure, where, in the end position of the sabot (25), the separation region (27) is separated and the insulation spacing between the first connection contact (11) and the second connection contact (13) is achieved.
Regarding claim 11, Lell further discloses where the extinguishing agent (45) comprises a vaporizable agent [para.0078].
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lell and Vezza and further in view of Kyle, US. 4371588.
Regarding claim 7, Lell and Vezza fail to disclose wherein the reactive material comprises a material based on SiO2.
Kyle discloses (fig.1) an insulating material (14) comprising SiO2 [col. 3, lines 39-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc chamber material of Lell with the teaching of the material of Kyle, thereby providing the properties of remaining hermetically sealed throughout an extended range of temperatures to member made from such materials.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lell and Vezza and further in view of Ruppel, GB 467496.
Regarding claim 13, Lell and Vezza teach the claimed invention, but silent on the reactive material is applied to the surfaces as a liquid material and then dried.
Ruppel discloses (figs.1-8) an electrical switch where a reactive material (amino-plast) is applied to a surface as a liquid material and then dried [pg. 2, lines 70-75].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the arc chamber material of Lell with the teaching of Ruppel thereby providing an alternative way of applying the reactive material, which is equally effective as coating using chemical vapor deposition.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lell, Vezza and Ruppel and further in view of Kyle, US. 4371588.

Kyle discloses an apparatus where a reactive material (quenching material) is a liquid glass [claim 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Lell with the teaching of the method of Kyle, thereby providing molten liquid that solidifies at room temperature and thus can be shaped into various shapes and sizes to form the reactive layers.
Response to Arguments
Applicant's arguments filed December 24th, 2021 were fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833